DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of December 18, 2020.  The Information Disclosure Statement with a filing date of February 19, 2021, has been acknowledged.  Applicant’s arguments have been considered.

Priority:  02/20/2014
Status of Claims:  Claims 27 – 46 are pending.  Claims 27, 29, 32 – 34, 37, 39 and 42 – 46 have been AMENDED.  Claims 1 – 26 have previously been CANCELLED.
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 37 and 43 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claims 27, 37 and 43 recite the limitation "digital mapping” (e.g., see Claim 27, line 8).  This linked terminology, however, remains unclear.  The Examiner notes that while “mapping” is both limitedly referenced, and merely referenced in-general in the specification (i.e., at Specification 
Claims 27, 37 and 43 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claims 27, 37 and 43 recite the limitation "querying and retrieving from the target database, for each modeling structure in a modeling structure set selected from the plurality of man-made physical structures” (e.g., see Claim 27, lines 15-17), which terminology remains unclear.  The descriptor of “modeling structure” within the phraseology is unclear as to referencing simply the data structure of a data model proper, or referencing a data model for a particular physical man-made structure.  The Examiner notes that terminology of “modeling structure” does not appear in the specification.  Accordingly, the claimed descriptor of “modeling structure”, along with reference to a set selected from the plurality of man-made physical structures remains both unclear and indefinite.  Claims 28 – 36, 38 – 42 and 44 – 46 are rejected on the basis of dependency.
Claims 27, 37 and 43 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claims 27, 37 and 43 recite the limitation "a current physical condition of the target man-made structure corresponding to a risk of loss” (e.g., see Claim 27, closing lines).  The physical condition corresponding to a risk of loss, however, remains unclear.  The Examiner notes that while the specification generally descries risk relative to an “insurance risk”, terminology of “risk of loss” does not appear in the specification.  The Examiner notes that “corresponding to a risk of loss” remains unclear as to both what is being measured, and to what it may correspond.  For 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 27 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 27 recites, in part, a method for estimating the condition or insurance risk of a structure by querying and retrieving data records, data records comprising construction information, generating a standardized data record, writing to database, querying and retrieving from the database a data set comprising construction information, generating a model, determining a physical condition indicator representing an estimated physical condition, inputting target data records, generating the physical condition as an output of the estimation model, and generating a property condition report for the target structure.  The limitations of estimating the condition or insurance risk of a structure by querying and retrieving data records, 
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a computer, processor, and database to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  (Specification paragraphs 182, 184, 185, 187 additionally identify general computer components and communication operations, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.)  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more that an abstract an abstract idea.  Claim 27 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 28 – 36, dependent from Claim 27, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 28 – 36 also do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a 
Independent method Claims 37 and 43 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 37 and 43 are substantially similar to method Claim 27.
Claims 38 – 42 and 44 – 46, dependent from Claims 37 and 43, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 38 – 42 and 44 – 46 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with estimating the condition or insurance risk of a structure by querying and retrieving data records, comprising, generating, writing, determining, inputting and generating a property condition report, is not an inventive concept.
Therefore, Claims 27 – 46 are rejected under 35 U.S.C. 101.  Claims 27 – 46 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed December 18, 2020, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended Claims 29, 39 and 44 overcome a 35 U.S.C. 112(b) rejection, as being indefinite, regarding terminology of “negatively correlated”/”positively correlated” by striking of language and adjustment of descriptors.  The rejection under 35 U.S.C. 112(b) of Claims 29, 39 and 44, as to the subject language is withdrawn.
Applicant has amended independent Claims 27, 37 and 43 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, estimating a condition or insurance risk of a structure, generating a report and mitigating risk, remains business related, and the 2019 Patent Eligibility Guidance (“2019 PEG”)  includes identification of fundamental economic practices, commercial or legal interactions and business relations within identification of Certain Methods of Certain Organizing Human Activity, as an abstract idea.
Applicant’s reference to Example 3 of the 2019 PEG as supporting patent eligibility is not persuasive.  Example 3 of the 2019 PEG was based upon Research Corp. Techs v. Microsoft Corp. (Fed. Cir. 2010) relative to digital image processing.  In particular, the digital image processing related to a method of rendering a halftone digital image.  The instant claims do not relate to digital imaging or rendering a halftone digital image.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in computer technology and the functioning of a computer, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.
Applicant’s reference to Example 37 of the 2019 Revised Patent Subject Matter Eligibility Guidance, as supporting eligibility, is unpersuasive.  Example Claim 37 is illustrative only, hypothetical and subject to a distinct fact pattern relative to relocation of icons on a graphical 
Applicant’s citation of McRO is unpersuasive because the claims at issue in McRO are readily distinguishable over the instant claims.  In McRO the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted technological improvement over existing, manual 3-D animation techniques.  The invention in McRO was a technological solution to a technological problem, involving automatically animating characters rather than using conventional animation techniques.  In contrast, the instant claims, which do not involve animation technique, provide a generically computer-implemented solution to a business-related or economic problem, and are thus incomparable to the claims at issue in McRO.  The focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools, and are thus incomparable to the claims at issue in McRO.
Claims 27, 37 and 43 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 27, 37 and 43, along with claims dependent from Claims 27, 37 and 43 remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 27 – 46.
Regarding U.S.C. 103 rejections and applicant’s arguments regarding the amended claims, Applicant’s arguments have been found persuasive.    
Conclusion
Art cited but not relied upon pertinent to application disclosure includes Gibbard et al., (U.S. 2012/0072239) identifying a history for a home or other real property inclusive of individual items and replacement cost, property physical conditions records maintained in a database, and generation of an estimated condition; Convery et al., (U.S. 2015/0088556) identifying a target structure, modeling, weighting and calculation of a score rating based upon a plurality of factors; and Carrington, (U.S. 2014/0074736) identifying text mining and data mining particular to property records.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).



/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        March 16, 2021